BARRETT, Circuit Judge,
concurring:
I concur because I am convinced the trial court properly and adequately instructed the jury. Even so, I am at a loss to ascertain the basis for the jury’s obvious finding that Officer Rotramel was so lacking in training to cope with robberies that *462such constituted proof of Oklahoma City’s violation of its duty to train Officer Rotra-mel to the extent that, as the opinion pinpoints it, it amounted to Oklahoma City’s “deliberate indifference to the rights of its citizens.”
I have not been able to ascertain what facts the jury relied on to render Officer Rotramel’s actions unreasonable. The factual background, as I view it, consists of the false call placed by Mr. Tuttle about the robbery at the Club involving an armed person who met his description, Officer Ro-tramel’s immediate confrontation with Mr. Tuttle upon entering the Club, Rotramel’s identification of Tuttle as the reported armed robber, Rotramel’s testimony that he saw Tuttle reach down at which time Tuttle was ordered to stay put, Tuttle’s hurried exit from the Club in the darkness with Officer Rotramel in pursuit, the fatal shooting by Rotramel when he observed Tuttle bent down near a vehicle and reaching for that which Rotramel believed to be a gun, and finally the discovery of a toy pistol on Mr. Tuttle’s person following the shooting. Beyond this, I have not been enlightened with the factual basis of Oklahoma City’s “deliberate indifference” in the context of the facts of this case.